                                   UNITED STATES DISTRICT COURT
                                     DISTRICT OF CONNECTICUT

                                                          :
SAGE FULFILLMENT, LLC,                                    : Civil Action No. 20-CV-444-VAB
                                                          :
              Plaintiff,                                  :
                                                          :
                              v.                          :
                                                          :
EARTH ANIMAL VENTURES, INC.,                              :
                                                          :
              Defendant.                                  : SEPTEMBER 15, 2020
                                                          :

              PLAINTIFF’S REPLY MEMORANDUM IN FURTHER SUPPORT OF ITS
                      APPLICATION FOR A PREJUDGMENT REMEDY

              In response to Sage’s motion for a prejudgment remedy, EAV filed a brief that is

revealing but in ways EAV never intended. By failing to counter Sage’s proof of breach and by

flogging entirely new contentions, it divulges that EAV’s defenses are hollow. EAV ignores the

material elements of Sage’s claim of breach – namely, that EAV failed to meet the minimum

purchase requirements of 40,000 units in Q2, Q3, and Q4 of 2019 and Q1 of 2020, and of

400,000 units in 2019. Moreover, by displaying a Hydra-like capacity to fabricate new defenses,

EAV tacitly admits the inadequacy of its earlier claims – so many heads lopped off, only to be

replaced with other meritless arguments. In sum, the probable cause that Sage established in its

initial papers remains fully intact and warrants the requested relief.

              EAV’s brief is unsupported. By contrast, Sage supplied by a declaration and exhibits to

account for, among other things, the exact history and timing of the purchase orders that EAV

submitted, including the ones Sage filled and when, and those EAV cancelled. (Calafiore Decl.,

Doc. 29, ¶¶45-48, & Ex. C.) That history shows EAV’s breaches of the minimum purchase

requirements with mathematical precision. Sage also identified the revenues associated with

106426863.2




106461075.1
EAV’s actual and unfulfilled purchases. (Id. ¶ 60 & Ex. G.) EAV contests none of those facts.

Instead, it invents new defenses even more detached from the facts and law in an effort to avoid

its obligations. Page limitations prevent Sage from identifying and refuting all of the many

misstatements of fact and law in EAV’s opposition. This reply brief will focus on what appear to

be EAV’s core arguments; Sage denies the rest.

      I.         EAV’s “New” Defenses Are Fundamentally Flawed and Demonstrate the
                 Weakness of EAV’s Claimed Defenses

              In search of some better excuses, EAV’s opposition floats several, newly-minted

defenses. The most stunning of these inventions appears on pages 11-12, where EAV contends

that in May 2019 “the parties agreed to suspend several contractual obligations, including EAV’s

obligation to place minimum purchase orders, until 2020.” The evidence flatly refutes that

canard. To alter the Agreements would require a written amendment signed by both parties;

EAV offers none. (Doc. 29, Ex. A, ¶ 15.1.) Moreover, the parties’ correspondence in late 2019

belies EAV’s claim. On November 16, 2019, Sage wrote advising that EAV breached the

minimum purchase requirements. (Id., Ex. D.) Twenty days later, EAV responded by cataloging

every argument EAV could imagine to claim Sage was in breach. (Id., Ex. E.) And yet, what

clearly would have been the leading and dispositive point to refute Sage’s claim of breach – an

agreement reached in May to suspend the minimum purchase requirements – appears nowhere in

the three-plus, single-spaced pages of EAV’s letter. (Id.) By offering such a demonstrably false

claim now, EAV effectively admits that its earlier defenses are untenable.

              EAV presents a second new defense that, like the first, rests on something that never

happened. Without providing any evidence, EAV claims that it “sought assurance that Sage

would be able to timely or fully deliver product with a shelf-life stability that was commercially

viable or substantiated.” (Doc. #43 at 29-30.) The absence of any details – much less

106426863.2
                                                      -2-
.
106461075.1
documentation – of this supposed request is telling. Nevertheless, EAV contends it was entitled

to suspend its performance in accordance with Or. Rev. Stat. § 72.6090, which provides: “When

reasonable grounds for insecurity arise with respect to the performance of either party the other

may in writing demand adequate assurance of due performance and until that party receives such

assurance may if commercially reasonable suspend any performance for which that party has not

already received the agreed return.” In fact, EAV never demanded adequate assurance, which

explains why this supposed justification appears nowhere in its December 2019 letter.

              Lacking the necessary written demand for assurances, EAV cites two cases from outside

of Oregon to evade the statutory requirement. These cases are factually inapposite, legally

outmoded, or both. In one case, the court construed a seller’s letter, in the context of other

communications, to suffice as a demand for assurances the buyer would pay for undelivered

goods, despite absence of the word “assurance” in the letter. Rocheux Int’l of N.J., Inc. v. U.S.

Merchants Fin. Grp., Inc., 741 F. Supp. 2d 651, 673 (D.N.J. 2010). By contrast, EAV identifies

no letter -- with or without the word “assurance.” In the other case – which dates to 1976 – the

Seventh Circuit made an Erie prediction of Illinois law that an oral demand would suffice in the

context of the facts at issue. AMF, Inc. v. McDonald’s Corp., 536 F.2d 1167, 1170–71 (7th Cir. 1976).

Nearly twenty years after AMF, however, the Seventh Circuit acknowledged that “the most

recent Illinois cases insist on strict compliance with the terms of the section.” Chronister Oil Co.

v. Unocal Ref. & Mktg., 34 F.3d 462, 464 (7th Cir. 1994). Courts in and outside the Seventh

Circuit recognize that AMF is not good law in Illinois or elsewhere. Koursa, Inc. v. manroland,

Inc., 971 F. Supp. 2d 765, 792 (N.D. Ill. 2013) (applying Illinois law and holding that the party

must “meet the now-strictly interpreted writing requirement under UCC Section 2–609(1).”);

Beijing Auto. Indus. Imp. & Exp. Corp. v. Indian Indus., Inc., 105 F. Supp. 3d 879, 899-900


106426863.2
                                                    -3-
.
106461075.1
(S.D. Ind. 2015) (predicting despite AMF that Indiana would require a written demand); see also

Scotts Co. v. Cent. Garden & Pet Co., No. 2:00-CV-755, 2002 WL 1578781, at *4 (S.D. Ohio

Apr. 22, 2002) (rejecting AMF under Ohio law as “contrary to the language of the statute which

requires evidence of a written demand for assurance of performance.”). Thus, EAV cannot

justify its breach by calling it a “suspension” of performance while awaiting supposed

“assurances” that EAV never properly sought (if at all).

              EAV’s new excuse about demanding assurances of a longer shelf-life is particularly

pernicious in light of what actually happened. For months, EAV accepted the Products marked

with a one-year life. By May 2019, however, shelf-life took on much greater significance to

EAV, because it had been selling far fewer units than expected, resulting in a large inventory of

aging products. EAV’s solutions to the inventory build-up were to cancel existing orders, stop

placing new orders, and push Sage for a longer shelf-life. Sage had already engaged a laboratory

to conduct stability studies. The study’s results arrived in October and confirmed a two-year

shelf-life, which allowed the parties to change the expiration dates on the inventory. Despite

receiving this “assurance” of a longer shelf-life, however, EAV did not “un-suspend” its

performance and order any new products. The truth is that EAV suspended its performance in

May because of its poor sales. Weak sales and EAV’s willingness to welch on its commitments

continued even after the study’s results. EAV’s carping about sell-by dates was and is a pretext.

              The entire shelf-life charade is also an example of EAV’s straining to accuse Sage of

breaching non-existent, contractual obligations. The MESA and SOW1 are silent about shelf-life

or sell-by dates. EAV pretends it can rewrite the agreements and impose these obligations

retroactively on Sage. Furthermore, EAV’s accusations that Sage violated the law are also

unsupported and false. In May 2019, EAV asked Sage about how it chose the twelve-month sell-


106426863.2
                                                     -4-
.
106461075.1
by date and any plans for setting a longer shelf-life. Dr. Lauri Schultz, a PhD in Organic

Chemistry, who worked at Sage and led the shelf-life issue, explained to EAV’s Chris Moore on

May 9, 2019 that the initial sell-by dates were set based on the properties of the ingredients. She

also advised that stability studies were underway to assess whether the dates could be extended.

Moore’s response: “Your reply and explanation is exactly what we were hoping for and speaks

to your commitment for getting it right . . . .” EAV cannot convert “precisely what we were

hoping for” into a breach of the Agreements; nor can it show that Sage violated any law by

reasonably choosing a conservative period of one year based on the ingredients.

              In another new argument, EAV declares that Sage “fraudulently induced” EAV to enter

into the contracts. EAV claims that it was misled about the experience of a Sage affiliate in the

human CBD market and about the prices that Sage could offer. These arguments cannot

withstand even mild scrutiny, much less meet the heavy burdens of proving fraud. EAV was

represented at all times by counsel and should have incorporated into the agreements any

representations it believed were material. Moreover, EAV knew in advance the prices Sage

would charge for the Products, because SOW1 – which EAV received before it signed and

became bound – accurately identifies the prices of the two versions of the Products. (Doc. 29,

Ex. B ¶ 2.) Moreover, the alleged misstatements that EAV attributes to Sage would constitute

puffery, at most, not actionable fraud. See, e.g., Gordon & Breach Science Publishers S.A. v.

Am. Inst. of Physics, 905 F. Supp. 169, 182 (S.D.N.Y. 1995) (holding that statements such as

“most cost-effective prices” and “subscription prices as low as possible” were mere puffery);

Gregory v. ProNAi Therapeutics Inc., 297 F. Supp. 3d 372, 399 (S.D.N.Y.) (statement that

company is “a leader in developing and commercializing a broad and diverse portfolio of cancer




106426863.2
                                                   -5-
.
106461075.1
therapies and deliver therapeutic outcomes that dramatically changed patients' lives” was

puffery), aff’d, 757 F. App’x 35 (2d Cir. 2018).1

              EAV also claims misrepresentations about Sage’s intent to secure a custom Pen designed

within six months of signing the Agreements. Aside from failing to include that supposed

obligation in the agreements, EAV intentionally omits several other important facts that

undermine this argument. First, by the six-month point in SOW1, EAV was already in breach

and awash with unsold inventory. EAV made clear in May 2019 that it wanted to suspend

purchasing any new units until 2020 (a proposition Sage rejected). Second, while Sage was

ready, willing, and able to search for a new pen, that process would not have been completed

until 2020. Neither party wanted to repeat what happened before: EAV’s impatience to rush to

market in early 2019 and its fickleness in selecting pens had compressed the development time

for the pen currently in use. Third, for these same reasons, even if Sage had intentionally misled

EAV about the possibility of finding a new pen (which it did not), those alleged misstatements

did not harm EAV. What harmed EAV was its own failures to market the products and its

overestimation of the market response. Sage had no part in either.

              EAV presents its final new argument in a footnote. It contends, without factual or legal

support, that the Agreements were precatory agreements to later reach actual agreements. Doc.

#43 at 40 n.4. This specious argument is worth noting only to provide a complete picture of



              1
          EAV also suggests that the Minimum Purchase Requirements were “aggressive” and
foisted upon it by Sage. Doc. #43 at 48. This is yet another tale that the facts belie. EAV
initially projected 600,000 units of sales each year. As the time came to close the Agreements
approached, however, EAV sought to reduce the minimum order quantity to 330,000 per year.
Sage responded that it could not go below 400,000 without raising per-unit pricing. The parties
settled on 400,000. Thus, EAV chose to accept a greater level of risk that its estimated sales
were high for the certainty of the pricing it wanted. EAV’s hindsight and regret about that choice
neither void its commitments nor license it to blame others.
106426863.2
                                                      -6-
.
106461075.1
EAV’s shotgun approach and ever-shifting defenses, which are hallmarks of bad faith. See

Commercial Union Ins. Co. v. Seven Provinces Ins. Co., 217 F.3d 33, 42 (1st Cir. 2000)

(referring to the defendant’s “obstructionist strategy” and “constantly shifting” rationales to

avoid payment). EAV appears to argue that the parties intended SOW1 to be only some sort of

trial agreement, which would give EAV the “do-over” it later wanted. To be sure, the parties

were free to negotiate amendments to these contracts, as is always true. The parties’ recognition

of the possibility of later amendments, however, does nothing to negate the fact they entered into

a binding contract, nor does it relieve EAV of its obligation to honor that contact.

              Another of EAV’s new claims is that Sage breached the time-is-of-the-essence provision

by making certain unspecified late deliveries. Even a material breach of that provision is curable

and does not trigger a right of immediate termination. (Doc. # 29, Ex. A, ¶¶ 6.1, 13.1, 13.2(e),

and 15.7.) Moreover, EAV waived any breach by accepting any late deliveries. See, e.g.,

Zamoiski Co. v. Tenavision, Inc., 1986 WL 10274, at *4 (S.D.N.Y. Sept. 9, 1986).

              Finally, EAV contends Sage could not perform its obligations. EAV attributes to Sage

statements in August 2019 cash flow difficulties – caused by EAV’s breaches. Sage never said it

was not ready, willing, and able to perform. Sage had the capacity to fill any purchase order,

provided that EAV met its obligations to provide a forecast and adequate lead time under

Paragraph 5.1 of the MESA. In fact, Sage continued to make other CBD Animal Products for

EAV throughout the course of 2019. To be sure, EAV’s breaches hurt Sage, but it retained the

core capacity to manufacture and to supply the Products pursuant to the Agreements.

      II.        EAV Cannot Legally or Factually Support Its Claims that Sage Breached the
                 Agreements

              EAV’s cynical attempts to gin up support for its allegations of breach confirm the

weakness of EAV’s claims and defenses. EAV repeats its mantra that the Products were

106426863.2
                                                      -7-
.
106461075.1
defective because some units “jammed” or “clogged” before dispensing thirty doses of CBD Gel.

(Doc. #43 at 25.) As explicated in Sage’s initial brief, the possibility of bubbles is a natural

phenomenon in any liquid in a syringe. Bubbles can be easily remedied by simple user

intervention, i.e., by releasing the bubbles. EAV cannot point to a single warranty or

representation by Sage regarding the performance of the Products after delivery, much less that

they all must dispense 30 doses without any user intervention. As with the shelf-life issue, if

EAV’s projections for demand had matched it expectations, EAV would have had no problem

implementing the simple user intervention. EAV found this solution unacceptable not because it

would not work, but because it would not solve the real problem: EAV’s anemic sales.

              Although EAV declares that the air bubbles in some units caused its poor sales, it fails to

provide any of the details necessary to support that conclusion. Precisely how many complaints

did EAV receive and when? EAV never says. How could a supposedly large and certainly new

market quickly discover and react to this problem, even while EAV itself was accepting new

units delivered through July? Instead of answering these questions, EAV refers to in-house

testing that it did in 2020, months after Sage put EAV on notice of breach and EAV began

looking to evade its commitments. EAV attempts to bolster its argument by comparing the rates

of complaints regarding the Products with those of its best-selling product. (Doc. #43 at 19.)

Thus, EAV compares an applicator with gel to No-Hide, a chewable, flavored meatless

“rawhide.”2 EAV makes no effort to account for several critical differences, including the length

each product was in development, the time the product was on the market, and the fact that one

product includes a mechanical element and the other does not. Comparing a brand new,



              2
         No-Hide Wholesome Chews, EARTH ANIMAL https://www.earthanimal.com/our-
products/no-hide-wholesome-chews (last accessed Sept. 12, 2020).
106426863.2
                                                      -8-
.
106461075.1
mechanical device with a novel topical ointment to a well-established chew is neither fair nor

particularly meaningful. And EAV never says whether it has been in a contractual dispute with

the manufacturer of the meatless rawhide.

              EAV also claims that Sage breached by failing to apply credits for the $250,000 EAV

advanced. This argument fails for two reasons. First, the credits were not scheduled to be

applied until, at soonest, May 2019, and by then EAV had ceased placing orders and began

cancelling them. Second, the SOW1 explains that “any credit not used in the month to which it

was allocated shall carry over and be deducted from future amounts due [from] Seller until the

entire credit is depleted.” (Doc. #29-2, SOW1 ¶ 4.) Once again, EAV is not entitled to impose

new terms and declare Sage in breach for failing to meet those terms.

III.          Sage Is Entitled to a Prejudgment Remedy in the Amount of $10,359,320

              EAV ignores Sage’s core arguments that it is entitled to lost profits under Or. Rev. Stat.

§ 72.7080(2), because the Products are specialty goods manufactured to EAV’s specifications

and because Sage held no inventory of unsold units. See, e.g., M & G Polymers USA, LLC v.

Carestream Health, Inc., No. CIV.A.07C- 11-242PLA, 2010 WL 1611042, at *43 (Del. Super.

Ct. Apr. 21, 2010), aff’d, 9 A.3d 475 (Del. 2010). Sage considered trying to market the Products

in mid-2019, but that idea died on the vine for several practical reasons – including that Sage had

no sales force and the goods were unique to EAV. Moreover, Sage would not have been able to

sell CBD Animal Products with Uptake to anyone other than EAV.3

              EAV also contends that Sage’s costs were higher than Sage presented in the papers

supporting the motion for a prejudgment remedy, but EAV fails to elaborate on or support this


              3
          Uptake is a key proprietary ingredient that enhances the bioavailability of CBD. Put
simply, it improves the efficacy of CBD. EAV uses Uptake in other products and holds the
rights to this name.
106426863.2
                                                      -9-
.
106461075.1
contention. Sage carefully and accurately presented the costs it incurred and would incur to

produce the Products consistent with the Minimum Purchase Requirements under the

Agreements.

              EAV’s remaining arguments essentially rehash contentions raised in its motion to

dismiss. Sage has addressed these arguments before and incorporates by reference those

arguments. (See, e.g., Doc. #24 at 14-33; Doc. #28 at 19-27.) EAV has also implicitly refuted

these arguments by presenting other entirely new defenses in its opposition brief.

                                               CONCLUSION

              Sage has more than met its burden to establish probable cause to support its motion for a

prejudgment remedy. Despite EAV’s “kitchen-sink” approach of asserting, in waves, a litany of

ever-varying defenses,4 the simple facts remain: (a) EAV contractually committed to meet

specific minimum purchase requirements each quarter (40,000 units) and year (400,000 units);

(b) when its early sales proved to be disappointing, EAV breached by cancelling some

outstanding orders, issuing no new orders, and repudiating its obligations – all while trying to

shift the blame Sage; and (c) EAV’s breaches caused Sage to lose profits exceeding $10 million.

              For the foregoing reasons and those stated in its opening brief, as well as the evidence to

be adduced at the hearing on this motion on October 13, 2020, Sage respectfully requests that

this Court grant its motion for a pre-judgment remedy in the amount of $10,359,320.




              4
          Courts recognize and reject similar efforts to assert “seemingly every defense and
privilege under the sun, as surely at least one sticks.” Westgate Resorts, Ltd. v. Sussman, 387 F.
Supp. 3d 1318, 1349 (M.D. Fla. 2019); see also Internet Law Library, Inc. v. Southridge Capital
Mgmt., LLC, No. 01 CIV. 6600 (RLC), 2005 WL 3370542, at *6 (S.D.N.Y. Dec. 12, 2005), aff'd
sub nom. ITIS Holdings Inc. v. Southridge Capital Mgmt. LLC, 329 F. App'x 299 (2d Cir. 2009)
(criticizing a party for invoking “an everything-but-the-kitchen-sink list of affirmative
defenses”).
106426863.2
                                                      -10-
.
106461075.1
                     PLAINTIFF,
                     SAGE FULFILLMENT, LLC

                     By /s/ Daniel L. FitzMaurice
                       Daniel L. FitzMaurice (ct05331)
                       Nicholas M. Lombard (ct30928)
                       Day Pitney LLP
                       242 Trumbull Street
                       Hartford, CT 06103
                       (860) 275-0100
                       (860) 275-0343 (fax)
                       dlfitzmaurice@daypitney.com
                       Its Attorneys




106426863.2
              -11-
.
106461075.1
                         CERTIFICATE OF ELECTRONIC FILING


        I hereby certify that on September 15, 2020, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court’s CM/ECF System.

                                                           /s/ Daniel L. FitzMaurice
                                                               Daniel L. FitzMaurice




106426863.2
                                                 -12-
.
106461075.1
